Citation Nr: 0321749	
Decision Date: 08/28/03    Archive Date: 09/04/03	

DOCKET NO.  98-15 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (previously evaluated as a 
chronic anxiety state associated with peptic ulcer disease of 
the duodenum) prior to April 24, 1998. 

2.  Entitlement to a current evaluation in excess of 
50 percent for post-traumatic stress disorder. 

3.  Entitlement to an increased (compensable) evaluation for 
peptic ulcer disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to March 
1946, and from July 1947 to July 1964.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 1994 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

This case was previously before the Board in November 2000, 
at which time it was remanded for additional development.  
The case is now, once more, before the Board for appellate 
review.


REMAND

At the time of the Board's prior remand in November 2000, it 
was requested that the veteran be afforded an additional VA 
gastrointestinal examination in order to more accurately 
determine the current severity of his service-connected 
peptic ulcer disease.  As part of that examination, the 
examiner was to have indicated whether the veteran's symptoms 
were mild, moderate, moderately severe, or severe, or so 
insignificant as to not meet even the criteria for mild 
symptomatology.  A complete rationale for all opinions 
expressed was to have been provided.  Pursuant to the Board's 
instructions, the veteran was afforded an additional VA 
gastrointestinal examination in December 2002.  However, 
following a review of that examination, it is clear that the 
examiner failed to provide the requested opinion regarding 
the current severity of the veteran's service-connected 
peptic ulcer disease.

The Board notes that, in a Supplemental Statement of the Case 
dated in January 2003, the RO concluded that, while based on 
the aforementioned examination, the veteran suffered from 
anemia, this was not due to his service-connected ulcer 
disease, inasmuch as active (ulcer) disease had not been 
confirmed by clinical testing.  This opinion, it should be 
noted, was rendered in the absence of any medical opinion 
whatsoever at the time of the VA gastrointestinal examination 
in question.  Under such circumstances, further development 
of the evidence will be undertaken prior to a final 
adjudication of the veteran's claim for an increased 
evaluation for service-connected peptic ulcer disease.

The Board further notes that, at the time of the 
aforementioned remand in November 2000, it was requested that 
consideration be given to the schedular criteria for the 
evaluation of service-connected mental disorders in effect 
prior to November 7, 1996.  Further requested was that 
consideration be given to the award of an extraschedular 
evaluation for service-connected post-traumatic stress 
disorder.  Based on a review of the most recent Supplemental 
Statement of the Case in January 2003, it is clear that no 
such consideration has been afforded the veteran or his 
accredited representative.  In point of fact, the veteran's 
claim for an increased evaluation for post-traumatic stress 
disorder has yet to be considered under those laws and 
regulations in effect prior to November 7, 1996.  The RO has 
similarly failed to consider the veteran's potential 
entitlement to an extraschedular evaluation for post-
traumatic stress disorder.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand order.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to ensure compliance.  Under such 
circumstances, the Board is of the opinion that the veteran's 
case is not yet ready for appellate review, and must 
therefore be remanded for additional development.

Finally, the Board observes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  The VA has promulgated regulations to implement 
the provisions of this law.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  The VCAA and implementing 
regulations essentially provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate his 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Pursuant to the VCAA, 
the VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); see also 
Quartuccio v. Principi, 16 Vet. App. 1983 (2002).

The Board finds that, despite the fact that this file was in 
the possession of the RO until June 2003, the RO did not 
provide the veteran and his representative with either notice 
of the VCAA, or adequate notice of the information and 
evidence needed to substantiate his claims.  This lack of 
notice constitutes a violation of the veteran's due process 
rights.  Hence, the case must be remanded to the RO in order 
that the veteran and his representative may be provided such 
notice.

In light of the aforementioned, the case is REMANDED for the 
following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to December 2002, the date of 
the veteran's most recent VA compensation 
and pension examination, should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.

2.  The veteran should then be afforded 
an additional VA gastrointestinal 
examination in order to more accurately 
determine the current severity of his 
service-connected duodenal ulcer disease.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  All 
pertinent symptomatology and findings 
should be reported in detail.  Following 
completion of the examination, the 
examiner should specifically comment as 
to whether the veteran currently suffers 
from anemia, and, if so, whether that 
anemia is the result of his service-
connected peptic ulcer disease, or some 
other, unrelated medical condition.  The 
examiner should, additionally, 
specifically comment as to whether the 
veteran's symptoms are mild (recurring 
symptoms once or twice yearly); moderate 
(recurring episodes of severe symptoms 2 
or 3 times a year averaging 10 days in 
duration; or with continuous moderate 
manifestations); moderately severe (less 
than severe symptoms, but with impairment 
of health manifested by anemia and weight 
loss, or recurrent incapacitating 
episodes averaging 10 days or more in 
duration at least 4 or more times a 
year); severe (pain only partially 
relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis 
or melena, with manifestations of anemia 
and weight loss productive of definite 
impairment of health); or whether the 
veteran's gastrointestinal symptomatology 
does not meet even the criteria of mild 
symptomatology.  A complete rationale for 
all opinions expressed must be provided.  

3.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5103, 5103A (2002), and in 38 C.F.R. 
§ 3.159 (2002) are fully complied with 
and satisfied.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), they should be 
given the opportunity to respond.

4.  The RO should then review the 
veteran's claims for an evaluation in 
excess of 30 percent for service-
connected post-traumatic stress disorder 
prior to April 24, 1998, a current 
evaluation in excess of 50 percent for 
post-traumatic stress disorder, and an 
increased (compensable) evaluation for 
peptic ulcer disease.  In so doing, the 
RO should specifically consider the 
schedular criteria for evaluation of 
service-connected mental disorders in 
effect prior to November 7, 1996.  The RO 
should, additionally, specifically 
consider the veteran's potential 
entitlement to an extraschedular 
evaluation for service-connected post-
traumatic stress disorder.  Should the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until so notified.  
The purpose of this REMAND is to obtain additional 
development, and to comply with recently enacted legislation.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


